     Case 3:19-cv-01887-MMA-MDD Document 14 Filed 08/27/20 PageID.134 Page 1 of 4



1
2
3
4
5
6                         UNITED STATES DISTRICT COURT

7                     SOUTHERN DISTRICT OF CALIFORNIA

8
9     NANCY BARR,                                    Case No.: 19cv1887-MMA-MDD
                                    Plaintiff,
10                                                   THIRD AMENDED
11
      v.                                             SCHEDULING ORDER
                                                     REGULATING DISCOVERY
      LABORATORY CORPORATION
12                                                   AND OTHER PRE-TRIAL
      OF AMERICA HOLDINGS, a
                                                     PROCEEDINGS
13    business entity, exact form
                                                     [ECF NO. 13]
      unknown,
14
                                  Defendant.
15
16
           On August 27, 2020, the parties filed a joint request to amend the
17
      scheduling order. [ECF No. 13]. The Court finds good cause to GRANT the
18
      joint motion. This is the third continuance granted by the Court. No further
19
      continuances will be granted absent extraordinary circumstances. IT IS
20
      HEREBY ORDERED:
21
           1.    Any contradictory or rebuttal disclosures within the meaning of
22
      Rule 26(a)(2)(D)(ii) shall be disclosed on or before October 19, 2020. Unless
23
      otherwise stipulated by the parties, the required expert disclosures shall
24
      include an expert report as required by Rule 26(a)(2)(B). If a written report is
25
      not required, the disclosure must provide the information required under
26
      Rule 26(a)(2)(C).
27

                                                 1
                                                                      19cv1887-MMA-MDD
     Case 3:19-cv-01887-MMA-MDD Document 14 Filed 08/27/20 PageID.135 Page 2 of 4



1           2.     Except as provided in the paragraph below, any party that
2     fails to make these disclosures will not, absent substantial
3     justification, be permitted to use evidence or testimony not disclosed
4     at any hearing or at the time of trial. In addition, the Court may
5     impose sanctions as permitted by Fed. R. Civ. P. 37(c).
6           3.     All discovery, including expert discovery, shall be completed by all
7     parties by November 16, 2020. Completed means that interrogatories,
8     requests for production, and other discovery requests must be served at least
9     thirty (30) days prior to the established cutoff date so that responses thereto
10    will be due on or before the cutoff date. All subpoenas issued for discovery
11    must be returnable on or before the discovery cutoff date. All disputes
12    concerning discovery shall be brought to the attention of the Magistrate
13    Judge no later than thirty (30) days following the date upon which the event
14    giving rise to the dispute occurred. The parties are required to meet and
15    confer regarding all discovery disputes pursuant to the requirements of Local
16    Rule 26.1(a). The parties are to comply with the chambers rules of the
17    Magistrate Judge in bringing discovery before the court.
18          4.     Failure to comply with this section or any other discovery order of
19    the court may result in the sanctions provided for in Fed. R. Civ. P. 37,
20    including a prohibition on the introduction of experts or other designated
21    matters in evidence.
22          5.     All dispositive pretrial motions, including motions for summary
23    judgment and motions addressing Daubert issues, must be filed by
24    December 15, 2020. 1 Counsel for the moving party must obtain a motion
25
26
      1This deadline is not applicable to pretrial motions in limine. For further information
27    regarding motions in limine, please refer to Judge Anello’s Civil Chambers Rules.

                                                   2
                                                                               19cv1887-MMA-MDD
     Case 3:19-cv-01887-MMA-MDD Document 14 Filed 08/27/20 PageID.136 Page 3 of 4



1     hearing date from Judge Anello’s law clerk. The period of time between the
2     date you request a motion date and the hearing date may vary from one
3     district judge to another. Please plan accordingly. Failure to make a timely
4     request for a motion date may result in the motion not being heard.
5              6.    If appropriate, following the filing of an order ruling on a motion
6     for summary judgment or other dispositive pretrial motion, or in the event no
7     such motion is filed, after the expiration of the deadline set forth in
8     paragraph 8, supra, Judge Anello will issue a pretrial scheduling order
9     setting a pretrial conference, trial date, and all related pretrial deadlines.
10    The parties must review and be familiar with Judge Anello’s Civil Chambers
11    Rules, which provide additional information regarding pretrial scheduling.
12             7.    A Mandatory Settlement Conference will be conducted on
13    December 15, 2020 at 9:30AM in the chambers of Magistrate Judge
14    Mitchell D. Dembin. Counsel or any party representing himself or herself
15    must submit confidential settlement briefs directly to the magistrate judge’s
16    chambers by December 8, 2020. All parties are ordered to read and fully
17    comply with the Chambers Rules of the assigned Magistrate Judge.
18             8.    A post trial settlement conference before a magistrate judge may
19    be held within 30 days of verdict in the case.
20             9.    The dates and times set forth herein will not be modified except
21    for good cause shown.
22             10.   Briefs or memoranda in support of or in opposition to any pending
23    motion must not exceed twenty-five (25) pages in length without leave of a
24    district court judge. No reply memorandum will exceed ten (10) pages
25    without leave of a district court judge. Briefs and memoranda exceeding ten
26    (10) pages in length must have a table of contents and a table of authorities
27    cited.

                                                 3
                                                                          19cv1887-MMA-MDD
     Case 3:19-cv-01887-MMA-MDD Document 14 Filed 08/27/20 PageID.137 Page 4 of 4



1          11.   Plaintiff’s counsel must serve a copy of this order on all parties
2     that enter this case hereafter.
3          12.   No further extensions will be granted absent exceptional good
4     cause.
5          IT IS SO ORDERED.
6     Dated: August 27, 2020
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

                                             4
                                                                      19cv1887-MMA-MDD
